ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_02_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


       ORDONNANCE DU 23 JANVIER 2020




               2020
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


          ORDER OF 23 JANUARY 2020

                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
                      ordonnance du 23 janvier 2020,
                         C.I.J. Recueil 2020, p. 69




                             Oﬃcial citation :
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
                         Order of 23 January 2020,
                         I.C.J. Reports 2020, p. 69




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-003839-3
                                             Sales number    1181

                               23 JANVIER 2020

                               ORDONNANCE




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




                             23 JANUARY 2020

                                  ORDER

                                                                     69




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2020                                       2020
                                                                           23 January
                                                                           General List
                            23 January 2020                                 No. 178


    APPLICATION OF THE CONVENTION
  ON THE PREVENTION AND PUNISHMENT
       OF THE CRIME OF GENOCIDE
                   (THE GAMBIA v. MYANMAR)




                               ORDER


Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
         Bennouna, Cançado Trindade, Donoghue, Gaja, Bhandari,
         Robinson, Crawford, Gevorgian, Salam, Iwasawa;
         Judges ad hoc Pillay, Kress; Registrar Gautier.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
11 November 2019, whereby the Republic of The Gambia instituted
proceedings against the Republic of the Union of Myanmar for alleged
violations of the Convention on the Prevention and Punishment of the
Crime of Genocide,
   Having regard to the Request for the indication of provisional mea-
sures submitted by the Republic of The Gambia on 11 November 2019
and to the Order by which the Court indicated certain provisional mea-
sures on 23 January 2020;

                                                                      4

      application of the genocide convention (order 23 I 20)            70

   Whereas, at a meeting held by the President of the Court with the rep-
resentatives of the Parties on 11 December 2019, pursuant to Article 31 of
the Rules of Court, the Republic of The Gambia stated that it was
requesting a period of nine months, from the date of the Order ﬁxing the
time-limits, for the preparation of its Memorial; and whereas the Repub-
lic of the Union of Myanmar indicated that it wished to have a similar
period of time for the preparation of its Counter-Memorial;

  Taking into account the exceptional circumstances of the case and its
gravity,
  Fixes the following time-limits for the ﬁling of the written pleadings:

 23 July 2020 for the Memorial of the Republic of The Gambia;
 25 January 2021 for the Counter-Memorial of the Republic of the
Union of Myanmar; and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-third day of January, two thou-
sand and twenty, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of The Gambia and the Government of the Republic of the
Union of Myanmar, respectively.

                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                   President.
                                        (Signed) Philippe Gautier,
                                                     Registrar.




                                                                            5

